United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Tucson, AZ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-0807
Issued: April 18, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On March 6, 2018 appellant filed a timely appeal from a November 27, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his schedule award claim.
The Clerk of the Appellate Boards docketed the appeal as No. 18-0807.
On February 7, 2014 appellant, then a 30-year-old border patrol agent, filed a traumatic
injury claim (Form CA-1) alleging that on January 7, 2014 he developed swelling and pain in his
right knee while in the performance of duty. On June 18, 2015 OWCP accepted the claim for tear
of the medial meniscus and tear of the lateral meniscus in the right knee. It authorized right knee
arthroscopy, partial medial meniscectomy, partial lateral meniscectomy, and synovectomy
performed on August 13, 2015.
On May 24, 2017 appellant filed a claim for a schedule award (Form CA-7). He did not
submit any additional evidence.
In a development letter dated September 7, 2017, OWCP advised appellant of the
deficiencies of his claim and requested a medical report from his physician assessing his permanent
impairment based on the sixth edition of the American Medical Association, Guides to the

Evaluation of Permanent Impairment (A.M.A., Guides)1 and establishing the date on which he had
reached maximum medical improvement. It afforded him 30 days to submit the requested medical
evidence.
OWCP’s September 7, 2017 correspondence was returned and marked “RETURN TO
SENDER.” Appellant subsequently advised OWCP of his new address. By letter dated
October 18, 2017, OWCP acknowledged receipt of appellant’s change of address request and, on
that same day, it resent the development letter to his new address. Its October 18, 2017
correspondence was returned and marked “RETURN TO SENDER.”
By decision dated November 27, 2017 decision, OWCP denied appellant’s claim for a
schedule award, finding the evidence of record was insufficient to establish permanent impairment
of a scheduled member or function of the body due to the January 7, 2014 employment injury. It
noted that he had not responded to the September 7 and October 18, 2017 development letters.
The Board has duly considered the matter and finds that this case is not in posture for
decision. On October 18, 2017 OWCP mailed appellant a properly addressed development letter.
The mailbox rule provides that proper and timely mailing of a document in the ordinary course of
business raises a rebuttable presumption of receipt by the addressee.2 However, as a rebuttable
presumption, receipt will not be assumed when there is evidence of nondelivery.3 The record in
this case contains direct evidence of nondelivery of the October 18, 2017 development letter.
Although properly addressed to appellant at his address of record, the U.S. Postal Service returned
the letter to OWCP as undeliverable. OWCP received the nondelivered development letter on
October 23, 2017. Consequently, appellant has rebutted the presumption of receipt of the
October 18, 2017 development letter under the mailbox rule.4
As appellant did not receive the October 18, 2017 development letter, the case will be
remanded to OWCP to issue a new development letter followed by a de novo decision on
appellant’s schedule award claim.

1

A.M.A., Guides (6th ed. 2009).

2

See James A. Gray, 54 ECAB 277 (2002).

3

L.M., Docket No. 16-0144 (issued March 22, 2016).

4

See M.U., Docket No. 09-0526 (issued September 14, 2009) (the Board found that presumption of receipt of a
Notice of an Oral Hearing was rebutted when the envelope enclosing the Notice of an Oral Hearing was returned and
marked Return to Sender and remanded the case for reissuance of the Notice of an Oral Hearing).

2

IT IS HEREBY ORDERED THAT the November 27, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: April 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

